DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the claim amendments and the arguments made by the applicant in the response dated 1/26/22. Specifically: “wherein the pixel arrangement structure comprises first to sixteenth columns of sub-pixel arrangement structures; wherein if the area of the subpixel area is greater than the area of the main pixel area, the fifth and sixth columns of subpixel arrangement structures are same as the first and second columns of subpixel arrangement structures, and the third and four columns of subpixel arrangement structures are same as the seventh and eight columns of sub-pixel arrangement structures; or wherein if the area of the subpixel area is greater than the area of the main pixel area, the seventh, eighth, and ninth colums of subpixel arrangement structures are same as the first, second, and third columns of subpixel arrangement structures, and the tenth, eleventh, and twelfth columns of sub-pixel arrangement structures are same as the fourth, fifth, sixth columns of sub-pixel arrangement structures; or wherein if the area of the subpixel area is greater than the area of the main pixel area, the ninth,tenth, eleventh, and twelve columns of subpixel arrangement structures are same as the first, s
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622